 

Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

 

This Membership Interest Purchase and Sale Agreement (this “Agreement”) is dated
as of May 12, 2014, and is by and among FYF Net Lease LLC, a Delaware limited
liability company (“Seller”), GPT BOA Portfolio Member LLC, a Delaware limited
liability company (the “GPT Member”), and GPT BOA Defeasance Pool Owner LLC, a
Delaware limited liability company (the “GPT Defeasance Member”, and
individually with the GPT Member, a “Buyer” and collectively, the “Buyers”).
Seller and Buyers are also individually referred to as a “Party” and jointly as
the “Parties.”

 

WHEREAS, Seller is the beneficial and record owner of 50% of the membership
interests of (a) GPT GIG BOA Portfolio Holdings LLC, a Delaware limited
liability company (“Portfolio Holdings”) and (b) GPT GIG BOA Defeasance Pool
Holdings LLC, a Delaware limited liability company (“Defeasance Pool Holdings”,
and together with Portfolio Holdings, the “Companies”);

 

WHEREAS, Portfolio Holdings owns 100% of the membership interests in (a) GPT GIG
BOA Portfolio Owner LLC (“Portfolio Owner”) and (b) GPT GIG Portfolio HFS Owner
LLC (“HFS Owner”);

 

WHEREAS, Portfolio Owner owns the fee interests of certain properties (the “Hold
Properties”) and HFS Owner owns the fee or ground lease interests in certain
properties (the “HFS Properties”, and, together with the Hold Properties, the
“Properties”);

 

WHEREAS, the Hold Properties are encumbered by a mortgage loan in the amount of
$200,000,000 originated by JPMorgan Chase Bank, National Association, as lender,
to Portfolio Holdings, as borrower (the “Loan”), which Loan is evidenced by that
certain Loan Agreement dated as of December 6, 2012 (the “Loan Agreement”), and
certain other collateral documents;

 

WHEREAS, Buyers are the beneficial and record owners of the remaining 50% of the
membership interests in the Companies; and

 

WHEREAS, Seller desires to sell to Buyers and Buyers desire to purchase from
Seller all of Seller’s membership interest in the Companies (the “Interests”) on
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:

 

Article 1
PURCHASE AND SALE

 

1.1              Purchase and Sale. Subject to the terms and conditions hereof
and in reliance upon the representations, warranties, covenants and agreements
set forth herein, on the Closing Date (as defined below), Seller shall sell to
Buyers and Buyers shall purchase from Seller (the “Purchase”) the Interests free
and clear of any and all Liens (as defined below). The aggregate purchase price
to be paid by Buyers to Seller for the Interests shall be the aggregate amount
of distributions to which Seller would be entitled to receive as the holder of
the Interests upon a sale of the Properties for a gross purchase price of
$395,221,712 (the “Purchase Price”). The Purchase Price, adjusted in accordance
with Section 3.4 hereof and assuming all amounts distributable pursuant to
Section 3.5 hereof have been distributed prior to Closing, less the Deposit (as
defined below), shall be paid by Buyers to Seller on the Closing Date by wire
transfer of immediately available funds to an account designated by Seller in
writing.

 



 

 

 

1.2              Closing Date and Deliverables. Subject to the satisfaction (or
waiver by the party entitled to satisfaction thereof) of the applicable
conditions set forth in this Agreement:

 

(a)                The closing of the Purchase (the “Closing”) shall take place
at 10:00 a.m. New York time at the offices of Morgan, Lewis & Bockius LLP, 101
Park Avenue, New York, New York 10178 on June 9, 2014 (the “Initial Closing
Date”) (as such Initial Closing Date may be extended in accordance with Section
1.3). Alternatively, at the election of the Parties, Closing may occur via
escrow with the respective counsel of the Parties. The date upon which the
Closing occurs is called the “Closing Date.”

 

(b)               Seller shall deliver to Buyers at Closing;

 

(i)                 an executed counterpart of an assignment and assumption of
the Interests in the form attached hereto as Exhibit A (the “Assignment”);

 

(ii)               an executed officer’s certificate in accordance with Sections
4.1(a) and (b) in the form attached hereto as Exhibit B;

 

(iii)             an executed FIRPTA affidavit evidencing that Seller is not a
“foreign person” as defined in Section 1445(f)(3) of the Code;

 

(iv)             executed counterparts, as applicable, of any completed returns,
questionnaires, applications or other documents (collectively, the “Transfer Tax
Forms”) regarding any real property transfer or gain, sales, use, transfer,
value added, stock transfer or stamp taxes, any transfer, recording,
registration and other fees and any similar taxes that become payable in
connection with the Purchase (together with any related interests, penalties or
additions to tax, the “Transfer Taxes”); and

 

(v)               an executed counterpart of the settlement statement reflecting
the prorations and adjustments as agreed to between Buyers and Seller (the
“Closing Statement”).

 

(c)                Buyers shall deliver to Seller at Closing:

 

(i)                 the Purchase Price, adjusted in accordance with Section 3.4
hereof, less the Deposit, in accordance with Section 1.1 hereof;

 

(ii)               the completed Transfer Tax Forms and executed counterparts of
the Assignment and, as applicable, the Transfer Tax Forms;

 

(iii)             an executed counterpart of the Closing Statement;

 



2

 

 

(iv)             evidence that Buyers have caused the Loan Payoff (as defined
below) to occur at the Closing in accordance with Section 3.6; and

 

(v)               an executed officer’s certificate in accordance with Sections
4.2(a) and (b) in the form attached hereto as Exhibit C.

 

1.3              Deposit. Within one (1) Business Day (as defined below) after
the execution of this Agreement, and as a condition precedent to the
effectiveness and enforceability of this Agreement against Seller, Buyer shall
deliver to First American Title Insurance Company of New York (“Escrow Agent”),
in its capacity as such, by wire transfer of immediately available funds to the
account set forth in Exhibit D, a deposit of Two Million and Five Hundred
Thousand Dollars ($2,500,000) (together with any interest earned thereon, and as
such initial deposit may be increased in accordance with this Section 1.3, the
“Deposit”). The Deposit shall be held and disbursed by the Escrow Agent in
accordance with Article 7. To the extent Buyers desire to extend the Closing
from the Initial Closing Date set forth in Section 1.2(a), Buyers shall have 2
option(s) (each an “Extension Option”) to so extend the Initial Closing Date by
up to thirty (30) days for each Extension Option, provided that in order to
exercise any Extension Option (i) Buyers shall deliver Seller written notice
thereof at least three (3) Business Days prior to the Initial Closing Date or
any extended Closing Date which notice shall set forth the new Closing Date,
(ii) Buyers shall not be in default of this Agreement beyond any notice and cure
period specified in Section 5.1 as of the date of the delivery of such notice
and as of the date of the effectiveness of the exercise of such Extension Option
and (iii) promptly following delivery of such notice by Buyers, but in no event
later than one (1) Business Day prior to the Closing Date then in effect
immediately prior to the exercise of such Extension Option, deliver to Escrow
Agent an additional deposit in the amount $1,000,000 for each Extension Option
so exercised, in the same manner as the delivery of the Deposit, which amount,
after receipt thereof by Escrow Agent, shall be added to (and shall thereafter
constitute a portion of) the Deposit.

 

Article 2
REPRESENTATIONS AND WARRANTIES

 

2.1              Representations and Warranties by Seller. Seller represents and
warrants to Buyers as of the date hereof and as of the Closing Date as follows:

 

(a)                Seller is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
the requisite power and authority to enter into this Agreement and any and all
other agreements, instruments, certificates and documents that are expressly
required to be executed and/or delivered by the Parties hereby (the “Transaction
Documents”), and to consummate the transactions contemplated by the Transaction
Documents. The execution, delivery and performance by Seller of each Transaction
Document to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary company action on the part of Seller. Each Transaction Document to
which Seller is a party is, or upon its execution and delivery will be, a valid
and binding obligation of Seller, enforceable against it in accordance with the
terms thereof except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(the “Bankruptcy and Equity Exceptions”).

 



3

 

 

(b)               Seller is the sole beneficial and record holder of the
Interests, and holds title to the Interests free and clear of any lien
(statutory or otherwise), mortgage, pledge, charge, security interest,
hypothecation, community property interest, equitable interest, servitude,
option, right (including rights of first refusal), restriction (including
restrictions on voting, transfer or other attribute of ownership), lease,
license, other rights of occupancy, adverse claim, reversion, reverter,
preferential arrangement or any other encumbrance in respect of the Interests
(each, a “Lien”).

 

(c)                Neither the execution, delivery or performance by Seller of
this Agreement or any Transaction Document to which Seller is a party, nor the
consummation by Seller of the transactions contemplated hereby or thereby, nor
compliance by Seller with any of the provisions hereof or thereof will (i)
violate any law, statute, rule or regulation or judgment, order, writ,
injunction or decree (“Law”), in each case applicable to Seller or Seller’s
assets or properties, or give any federal, state, local or foreign governmental
regulatory agency, commission, bureau, authority, court or arbitration tribunal
(“Authority”) or other Person (as defined below) the right to challenge any of
the transaction contemplated hereby, (ii) with or without the passage of time or
the giving of notice or both, result in the breach of, or constitute a default
or require any consent under, or result in the creation of any Lien upon the
Interests pursuant to any material contract to which such Seller is a party or
by which such Seller or the Interests may be bound or affected, in each case, or
(iii) or violate any provision of the certificate of formation, bylaws and
operating agreement, (or other comparable charter documents), as applicable, as
each may be amended or restated from time to time (the “Organizational
Documents”) of Seller or any standing resolution adopted by the managers or
members of Seller. “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, trust, unincorporated
organization, governmental entity or any other entity.

 

(d)               Except for the Loan Payoff, no filing with, and no permit,
authorization, consent or approval of any Authority or any Person is necessary
for the consummation by Seller of the transactions contemplated hereby.

 

(e)                Seller has not employed any broker or finder and has not
incurred and will not incur any broker’s, finder’s or similar fees, commissions
or expenses payable by Seller in connection with the transactions contemplated
by this Agreement.

 

2.2              Representations and Warranties by Buyers. Buyers represent and
warrant to Seller as of the date hereof and as of the Closing Date as follows:

 

(a)                Each Buyer is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Delaware
has the requisite power and authority to enter into this Agreement and any and
all other agreements, instruments, certificates and documents that are expressly
required to be executed and/or delivered by the Parties hereby (the “Transaction
Documents”), and to consummate the transactions contemplated by the Transaction
Documents. The execution, delivery and performance by each Buyer of each
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary company action on the part of each Buyer. Each
Transaction Document to which each Buyer is a party is, or upon its execution
and delivery will be, a valid and binding obligation of each Buyer, enforceable
against it in accordance with the terms thereof except to the extent
enforceability may be limited by the Bankruptcy and Equity Exceptions.

 



4

 

 

(b)               Neither the execution, delivery or performance by each Buyer
of this Agreement or any Transaction Document to which it is a party, nor the
consummation by such Buyer of the transactions contemplated hereby or thereby,
nor compliance by such Buyer with any of the provisions hereof or thereof will
(i) violate any Law, in each case applicable to the each or such Buyer’s assets
or properties, or give any Authority or other Person the right to challenge any
of the transaction contemplated hereby, or (iii) or violate any provision of the
Organizational Documents of Buyers or any standing resolution adopted by the
managers or members of Buyers.

 

(c)                Except for the Loan Payoff, no filing with, and no permit,
authorization, consent or approval of any Authority or any other Person is
necessary for the consummation by Buyers of the transactions contemplated
hereby.

 

(d)               Buyers have not employed any broker or finder and have not
incurred and will not incur any broker’s, finder’s or similar fees, commissions
or expenses payable by Buyers in connection with the transactions contemplated
by this Agreement.

 

(e)                Buyers are acquiring the Interests for their own account for
investment, and not with a view to, or for resale in connection with, any
distribution thereof. Buyers will not sell, hypothecate or otherwise dispose of
the Interests unless such transfer has been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or an exemption from the
registration requirements of the Securities Act is available.

 

(f)                Each Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D of the Securities Act.

 

(g)               Buyers have evaluated the merits and risks of purchasing the
Interests on the terms set forth in this Agreement, and have such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of such purchase, are aware of and have considered the
financial risks and financial hazards of purchasing the Interests on the terms
set forth in this Agreement and are able to bear the economic risks of
purchasing the Interests, including the possibility of complete loss with
respect thereto. Each Buyer has had access to such information regarding the
business and finances of the Companies and such other matters with respect to
the Companies as a reasonable Person would consider in evaluating the
transactions contemplated hereby, including, in particular, all information
necessary to determine the fair market value of Interests, and has made its own,
independent determination of such fair market value. Each Buyer: (i)
acknowledges that this Agreement, including the valuation of the Interests it is
acquiring hereunder, was the product of an arm’s-length negotiation; (ii) has
independently and without reliance upon Seller or the Companies, and based on
information as Buyer has deemed appropriate, made its own analysis and decision
to enter into this Agreement and purchase the Interests it is acquiring
hereunder; and (iii) has not received any investment advice from Seller or the
Companies or the representatives of either or sought such advice from any of
them as to whether the purchase of the Interests is prudent or suitable.

 



5

 

 

2.3              Survival. The representations and warranties contained in this
Article 2 shall survive Closing.

 

Article 3
COVENANTS

 

3.1              Further Assurances. The Parties shall use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated hereby; provided,
however, that nothing in this Section 3.1 shall require any Party to incur any
costs or expenses other than (a) such costs and expenses as may be specified
herein as being the responsibility of such Party and (b) any costs and expenses
incurred in connection with the performance or satisfaction of such Party’s
express obligations under any other provision of this Agreement. The provisions
of this Section 3.1 shall survive Closing.

 

3.2              Resignation as Member; Amendment of Organizational Documents.

 

(a)                The Parties agree that, effective upon the Closing, Seller
will have no further rights as a member in the Companies. The Parties agree
that, effective upon the Closing, Buyers shall be free to amend the
Organizational Documents of the Companies, and to take any and all such other
actions, and amend any and all such other documents, agreements, instruments or
certificates, as may be necessary or appropriate to effectuate and carry out the
purpose and intent of the foregoing and the transactions contemplated by this
Agreement.

 

(b)               Effective as of the Closing, Seller, on the one hand, and the
Buyers (each for itself and on behalf of the Companies), on the other hand, each
hereby irrevocably releases the other from any and all manner of claims, suits,
debts, charges, complaints, demands, causes of action, obligations, damages, or
liabilities whatsoever of every kind and nature, at law or in equity, known or
unknown, and whether or not discoverable, which the other has, had or may have
(the foregoing, collectively, the “Claims”) for any period prior to and
including the Closing Date arising out of, relating to, or in connection with
Seller’s ownership of the Interests and Seller’s membership in the Companies,
the LLC Agreement (as defined below) and the obligations of Seller, on the one
hand, and the Companies and Buyers, on the other hand, to each other thereunder;
provided, however, that the foregoing release and waiver shall not apply for any
such claim, suit, debt, charge, complaint, demand, cause of action, obligation,
damage, or liability incurred by reason of (i) claims and obligations that are
created by this Agreement, or (ii) acts or omissions by either Seller, on the
one hand, or the Companies and Buyer, on the other hand, constituting fraud or
willful misconduct. In exchange for the foregoing release of Buyers with respect
to any and all third-party Claims (including, without limitation, any Claim
relating to any HFS Property or any tenant (including Bank of America, N.A.)
audit right at any Property), Buyers shall be entitled to a credit at Closing in
the amount of $650,000 (the “Release Credit”). Buyers hereby covenant and agree
that, except for the Release Credit, Buyers shall not be entitled to any other
amounts pursuant to Section 3.4 of this Agreement (or otherwise) with respect to
any third-party Claim arising out of, relating to, or in connection with
Seller’s ownership of the Interests and Seller’s membership in the Companies,
the LLC Agreement (as defined below) and the obligations of Seller, on the one
hand, and the Companies and Buyers, on the other hand, to each other thereunder,
even if such third-party Claims first arise and/or accrue after the Closing
Date.

 



6

 

 

(c)                The provisions of this Section 3.2 shall survive Closing.

 

3.3              Transfer Taxes. The costs of the preparation of the Transfer
Tax Forms (which for the avoidance of doubt Buyers shall be responsible to
prepare) and the amount of all Transfer Taxes incurred in connection with this
consummation and Closing of the Purchase shall be paid 50% by Seller and 50% by
Buyers. The provisions of this Section 3.3 shall survive the Closing and not be
merged therein.

 

3.4              Prorations and Credits. The Purchase Price shall reflect the
satisfaction of the Loan and shall be adjusted to reflect (a) proration of any
and all reserves, credits, receivables, payables and other items of income and
expenses relating to the Interests and/or the Properties, (b) any preferential
distributions, including a “promote”, due to the Buyers or their affiliates
pursuant to the Limited Liability Company Agreement of Portfolio Holdings, as
may be amended or restated from time to time (the “Portfolio Holdings LLC
Agreement”) and/or the Limited Liability Company Agreement of Defeasance Pool
Holdings, as may be amended or restated from time to time (the “Defeasance
Holdings LLC Agreement”, and together with the Portfolio Holdings LLC Agreement,
the “LLC Agreements”, and each, an “LLC Agreement”), (c) the Limited Loan Payoff
Expenses (as defined below), which shall, subject to the definition thereof, be
allocated 50% to Seller and 50% to Buyers, (d) the Release Credit shall be
credited to Buyers, and (e) such other items as may be agreed between the
Parties (and, for the sake of clarity, except as set forth in this sentence,
there shall be no other adjustments to the Purchase Price for Transfer Taxes or
for other sale transaction expenses, whether or not incurred and whether or not
customary, such as brokerage fees, contingent reserves, legal fees or similar
sales expenses). The aforesaid prorations and adjustments shall be made as of
11:59 p.m. on the Business Day immediately preceding the Closing Date (the
“Proration Date”), taking into account income and expenses through and including
the Proration Date. The prorations and adjustments shall be based on the
Parties’ then best estimate of such amounts taking into account all then
available information. At least ten (10) days prior to Closing, Buyers shall
provide Seller their good faith determination of the Purchase Price as adjusted
as set forth herein together with all supporting calculations and any supporting
invoices or other information reasonably necessary for Seller to make an
informed decision relating to the preparation of the Closing Statement and the
estimate of the adjusted Purchase Price reflected therein, together with such
other information as Seller may reasonably request. Subject to the foregoing,
Seller shall review and work cooperatively with Buyers (and Buyers agree to work
cooperatively with Seller) to mutually reach agreement on such determination
promptly and prior to Closing, such agreement by either party not to be
unreasonably withheld or delayed. All adjustments will be done as of the
Proration Date and, for the avoidance of doubt, Buyers shall be entitled to all
income and obligated for all expenses of the Companies first accruing as of the
date immediately following the Proration Date. “Business Day” means any day
except (i) a Saturday, (ii) a Sunday or (iii) any other day on which commercial
banks are required or authorized by law to be closed in the State of New York.
“Limited Loan Payoff Expenses” means the sum of (1) only the costs and expenses
charged by the holder or servicer of the Loan in connection with the preparation
and recordation of any satisfactions documents required to effectuate the Loan
Payoff and other similar charges; provided, however, to the extent that in
connection with the Loan Payoff any portion of the Loan or any security
instrument in connection therewith is assigned to a new lender rather than
satisfied, Seller shall not be responsible for any portion of any costs or
expenses incurred in connection with the Loan Payoff other than pursuant to
clause (2); plus (2) interest at the non-default rate payable pursuant to the
Loan Agreement in connection with a Loan Payoff occurring on a Payment Date (as
defined in the Loan Agreement) (i.e. standard interest from the 9th through the
14th of the calendar month in which Closing occurs); provided, however, if the
Closing occurs on any date other than a Payment Date, the allocation of amounts
chargeable to Seller pursuant to clause (2) shall be calculated as if the
Closing occurred on the immediately preceding Payment Date. By way of example
with respect to the foregoing clause (2): If the Closing occurs on June 9, 2014,
the interest chargeable on the Loan through June 14, 2014 shall each be
allocated 50% to Seller and 50% to Buyers. If the Closing occurs on June 12,
2014, the interest chargeable on the Loan through June 14, 2014 shall each be
allocated 50% to Seller and 50% to Buyers and the interest chargeable on the
Loan from June 15, 2014 through July 14, 2014 shall be allocated 100% to Buyers.

 



7

 

 

3.5              HFS Properties. The Parties acknowledge that all three
remaining HFS Properties are, as of the date hereof, under contract to be sold,
with two of the HFS Properties under contract to be sold to third parties and
one of the HFS Properties under contract to be sold to an affiliate of Buyers
(collectively, the “HFS Properties Sales”). The net proceeds from the HFS
Properties Sales will be allocated between Seller and GPT Member at Closing in
accordance with Section 3.4 and in accordance with their respective percentage
interests as provided in the Organizational Documents of Portfolio Holdings. If
for any reason, one or more of the HFS Properties Sales fails to close prior to
the Closing Date, following the closing of such sale(s), Buyers shall pay to
Seller its apportioned share of the net proceeds from such sale(s) in accordance
with the Portfolio Holdings LLC Agreement in effect as of the date of this
Agreement (despite the effects of Section 3.2(a)). To the extent any such net
proceeds are delayed as part of an escrow holdback in connection with any such
sale, post-closing adjustment of the pro-rations performed in accordance
therewith or for any other reason, such additional proceeds shall be subject to
Section 3.8, but shall not be subject to the time limitations set forth therein.
Notwithstanding the foregoing, whether or not the HFS Property Sale to an
affiliate of Buyers closes prior to Closing, Seller shall be entitled to the
payment of the full amount of net proceeds Seller would receive thereunder, as
if such closing occurred simultaneously with Closing and assuming that such
transaction closed without any holdback of any portion of the net proceeds or
other credit support of the seller in connection thereunder. This Section 3.5
shall survive Closing.

 

3.6              Loan Payoff. Subject to the proration of the Limited Loan
Payoff Expenses as set forth in Section 3.4, at the Closing Buyers shall cause
the Loan and all amounts due thereunder to be paid in full (the “Loan Payoff”).

 

3.7              No Trigger of Buy-Sell Rights. The Parties acknowledge and
agree that the Portfolio Holdings LLC Agreement has a lockout period that
prohibits Seller or GPT Member from currently selling or otherwise transferring
their membership interests in Portfolio Holdings without the consent of the
other party. Seller and GPT Member hereby acknowledge and agree that neither
this Agreement nor any of the transaction contemplated hereby will trigger any
of the provisions of Section 6.2 of Portfolio Holdings LLC Agreement.

 



8

 

 

3.8              Post-Closing True-Up. Buyers and Seller shall, to the extent
that information is not available to accurately calculate the prorations to be
performed on or prior to Closing, recalculate such prorations taking into
account all available relevant information. If applicable, such recalculation
shall occur on or before December 31, 2014. Payment shall be made to the party
hereto in which the net amount of such adjustments and prorations favor within
ten (10) Business Days of the agreement on such calculations among the Parties.
To the extent the Parties are unable to agree upon such calculations by January
14, 2015, the Parties shall submit such dispute to binding arbitration to
resolve such dispute. This Section 3.8 shall survive Closing.

 

Article 4
CONDITIONS TO CLOSING

 

4.1              Conditions to Buyers’ Obligations. The obligation of Buyers to
consummate the Purchase is subject to the satisfaction at or prior to the
Closing of each and every one of the following conditions precedent, any one or
more of which may be waived by Buyers in writing:

 

(a)                Each of the representations and warranties of Seller set
forth in Section 2.1 of this Agreement shall be true and correct in all material
respects, on and as of the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except to the extent expressly made as of another date, in which case as of
such date as if made at and as of such date), and Buyers shall have received a
certificate of an officer of Seller dated the Closing Date to such effect.

 

(b)               Seller shall have performed and complied in all material
respects with all of the agreements, covenants and obligations required under
this Agreement to be performed or complied with by Seller prior to or at the
Closing, and Buyers shall have received a certificate of an officer of Seller
dated the Closing Date to such effect.

 

(c)                There shall be in force no injunction, judgment, order,
decree or ruling by or before any Authority of competent jurisdiction
restraining, enjoining, prohibiting, invalidating or otherwise preventing the
consummation of the Purchase to be effected at the Closing and no action, suit,
claim or proceeding shall be pending before any Authority which seeks to
prohibit or enjoin the consummation of the Purchase to be effected at the
Closing.

 

(d)               The Transaction Documents required by Section 1.2(b) shall
have been executed and delivered by Seller, as applicable.

 

4.2              Conditions to Seller’s Obligations. The obligation of Seller to
consummate the Purchase is subject to the satisfaction at or prior to the
Closing of each and every one of the following conditions precedent, any one or
more of which may be waived by Seller in writing:

 

(a)                Each of the representations and warranties of Buyers set
forth in Section 2.2 of this Agreement shall be true and correct in all material
respects, on and as of the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except to the extent expressly made as of another date, in which case as of
such date as if made at and as of such date), and Seller shall have received a
certificate of an officer of Buyers dated the Closing Date to such effect.

 



9

 

 

(b)               Buyers shall have performed and complied in all material
respects with all of the agreements, covenants and obligations required under
this Agreement to be performed or complied with by Buyers prior to or at the
Closing (including, without limitation, Section 3.6), and Seller shall have
received a certificate of an officer of Buyers dated the Closing Date to such
effect.

 

(c)                There shall be in force no injunction, judgment, order,
decree or ruling by or before any Authority of competent jurisdiction
restraining, enjoining, prohibiting, invalidating or otherwise preventing the
consummation of the Purchase to be effected at the Closing and no action, suit,
claim or proceeding shall be pending before any Authority which seeks to
prohibit or enjoin the consummation of the Purchase to be effected at the
Closing.

 

(d)               The Purchase Price, adjusted pursuant to Section 3.4 hereof,
less the Deposit, and Transaction Documents required by Section 1.2(c) shall
have been executed and delivered by Buyers, as applicable.

 

Article 5 

TERMINATION

 

5.1              Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)                by written agreement of Seller and Buyers;

 

(b)               by Seller, if any Buyer has materially breached its
obligations under this Agreement, or by Buyers, if Seller has materially
breached its obligations under this Agreement, in each case if such breach
remains uncured for a period of at least ten (10) days after written notice
thereof has been given by the non-breaching party to the breaching party;
provided, however, that no notice or cure period shall apply to Buyer’s
obligation to deliver the Deposit or any addition thereto required to extend the
Closing Date;

 

(c)                by Seller, if there shall have been a breach of any
representation or warranty by any Buyer set forth in this Agreement such that
the condition set forth in Section 4.2(a) would not be satisfied and Buyers have
received written notice of such breach and failed to cure such breach within ten
(10) Business Days following receipt of notice of such breach;

 

(d)               by Seller, if all of its conditions to close have not been
satisfied by Buyers (or waived by Seller) by the Initial Closing Date (as the
same may be extended pursuant to this Agreement), or by Buyers, if all of its
conditions to close have not been satisfied by Seller (or waived by Buyer) by
the Initial Closing Date (as the same may be extended pursuant to this
Agreement) in each case, TIME BEING OF THE ESSENCE;

 

(e)                by Buyers, if there shall have been a breach of any
representation or warranty by Seller set forth in this Agreement such that the
condition set forth in Section 4.1(a) would not be satisfied and Seller has
received written notice of such breach and failed to cure such breach within ten
(10) Business Days following receipt of notice of such breach;

 



10

 

 

(f)                by Buyers, in their sole and absolute discretion, upon
written notice to Seller received no later than 5PM (NYC time) on the fifth
(5th) Business Day following the date of this Agreement;

 

provided, however, that the right to terminate this Agreement under this Section
5.1 shall not be available to a party whose failure to take any action required
hereunder to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur prior
to such date or a party that is in material breach of its obligations under this
Agreement at the time of such termination. The party desiring to terminate this
Agreement pursuant to this Section 5.1 shall give notice of such termination to
the other party and the Escrow Agent.

 

5.2              Effect of Termination.

 

(a)                If this Agreement is terminated as provided in Sections
5.1(a) or (f), this Agreement shall become void and there shall be no liability
on the part of any party to this Agreement and the Deposit shall be returned to
Buyers.

 

(b)               In the event that Buyer terminates this Agreement pursuant to
Sections 5.1(b) or (e), Buyers, as their sole and exclusive remedy and relief
hereunder may either: (a) terminate this Agreement and receive a refund of the
Deposit; or (b) pursue the remedy of specific performance of Seller’s
obligations under this Agreement; provided, however, that Buyers shall only be
entitled to pursue specific performance if: (i) any such suit for specific
performance is filed no later than forty-five (45) days after the scheduled
Closing Date; (ii) no Buyer is then in default under this Agreement; and (iii)
each Buyer certifies to Seller that it is ready, willing and able to close in
accordance with the terms of this Agreement.

 

(c)                In the event that Seller terminates this Agreement pursuant
to Sections 5.1(b), (c) or (d), Seller shall be entitled to retain (and Escrow
Agent shall be obligated to deliver to Seller) the Deposit as liquidated damages
(and not as a penalty) as Seller’s sole and exclusive remedy and relief
hereunder; provided, however, that Seller shall only be entitled to such remedy
if: (i) Buyers have not previously exercised a termination right then-available
to Buyers pursuant to Section 5.1; and (ii) Seller certifies to each Buyer that
it is ready, willing and able to close in accordance with the terms of this
Agreement. Seller and Buyers each acknowledge and agree that they have made this
provision for liquidated damages because it would be difficult to calculate, on
the date hereof, the amount of actual damages for such breach, and Seller and
Buyers agree that these sums represent reasonable compensation to Seller for
such breach.

 

5.3              Damages. In no event whatsoever shall either party be liable to
the other for any punitive, special, or consequential damages.

 

Article 6
MISCELLANEOUS

 

6.1              Amendment and Assignment. This Agreement may not be amended
except by an instrument in writing authorized and signed by the Parties. No
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of the other Parties, except that Buyers may assign
their rights to an affiliate. Any purported assignment of this Agreement in
violation of the previous sentence will be null and void.

 



11

 

 

6.2              Notices. All notices and other communications that are required
to be or may be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given if delivered in person or by courier or
reputable overnight courier to the relevant Party at the following addresses:

 

If to Seller:

 

FYF Net Lease LLC

c/o Garrison Investment Group

1290 Avenue of the Americas, Suite 914

New York, NY 10104

Attention: Gregg Chiota

 

With a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: Kevin J. O’Shea

 

If to Buyers:

 

GPT BOA Portfolio Member LLC

GPT BOA Defeasance Pool Owner LLC

c/o Gramercy Property Trust Inc.

521 Fifth Avenue, 30th Floor

New York, NY 10175

Attention: General Counsel

 

With a copy to

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention: James W. McKenzie, Jr.

 

If to Escrow Agent:

First American Title Insurance Company of New York

633 Third Avenue

New York, N.Y. 10017

Attention: Philip Solomon

 



12

 

 

or to such other address as the Parties may, from time to time, designate in a
written notice given in accordance with this Section 6.2. Any such notice or
communication shall be effective (i) if delivered in person or by courier, upon
actual receipt by the intended recipient, or (ii) if mailed, upon delivery to
the receiving Party as shown by the return receipt therefor.

 

6.3              Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

6.4              Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party and its successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

6.5              Failure or Indulgence Not Waiver. No failure or delay on the
part of any Party in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.

 

6.6              Expenses. Except as otherwise expressly contemplated in this
Agreement, each Party shall bear its own costs and expenses (including, for the
avoidance of doubt, attorney fees) incurred in connection with this Agreement
and the transactions contemplated hereby and thereby

 

6.7              Governing Law and Jurisdiction. This Agreement will be
construed (both as to validity and performance), interpreted and enforced in
accordance with, and governed by, the laws of the State of New York, without
giving effect to principles of conflict of laws. The Parties submit to personal
jurisdiction in the State of New York for the enforcement of the provisions of
this Agreement and waive any and all rights to object to such jurisdiction for
the purposes of litigation to enforce this Agreement. The Parties hereby consent
to the jurisdiction of the state and federal courts sitting in the City of New
York, Borough of Manhattan, in any action, suit, or proceeding which any Party
may at any time wish to file in connection with this Agreement or any related
matter. The Parties hereby waive any objection which any Party may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Section 6.7 shall not be deemed
to preclude any Party from filing any such action, suit or proceeding in any
other appropriate forum if the courts above decline jurisdiction.

 

6.8              Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

 



13

 

 

6.9              Counterparts. This Agreement may be executed by the Parties in
an electronic format (including PDF) and in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

6.10          Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement of the Parties with respect to the
transactions contemplated hereby, and supersedes all prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof.

 

6.11          No Other Representations. No Party shall be liable or bound in any
manner whatsoever by any guarantees, promises, projections or other information
pertaining to the Interests or the Purchase made, furnished or claimed to have
been made or furnished by such Party, the Companies or any other Person, whether
verbally or in writing, except as set forth in this Agreement. Each Party
additionally acknowledges that none of the other Parties or the Companies or any
of the employees, agents or attorneys of the foregoing have made any verbal or
written representations or warranties whatsoever to such Party (other than as
expressly set forth in this Agreement), whether express, implied, statutory, or
by operation of law, and, in particular, that no such representations and
warranties have been made with respect to the actual or projected revenue and
expenses of the Companies or any subsidiary(ies) of the Companies or any laws,
regulations and rules applicable to the Interests or the Purchase, the Companies
or any subsidiary(ies) of the Companies or the compliance therewith, or, except
as set forth in this Agreement, any other matter or thing affecting or relating
to the Interests, the Companies, any subsidiary(ies) of the Companies or the
transactions contemplated hereby.

 

6.12          Tax Matters.

 

(a)                Tax Allocations. Upon the purchase of the Interests on the
Closing Date, the Companies shall cease to be partnerships for U.S. federal
income tax purposes, and the Companies’ partnership taxable year shall end on
the Closing Date. All profits and losses of the Companies (and other tax and
book items of the Companies) for such taxable year shall be allocated among the
members of each such Company as provided in the related LLC Agreement.

 

(b)               Preparation of Tax Returns Due on or After the Closing Date.
Following the Closing Date, each Company shall prepare or cause to be prepared
and filed a partnership tax return, including Schedule K-1s, reflecting the
Company’s operations for the taxable year, and Seller’s Schedule K-1 shall
reflect its distributive share (as provided for in the related LLC Agreement) of
the Company’s tax items for the taxable year ending on the Closing Date. Such
returns, including Schedule K-1s, will be prepared and filed by or on behalf of
the Company in a manner, as to timing and process, consistent with the Company’s
past practice. The provisions of this Section 6.12(b) shall survive until the
filing of all of these tax returns.

 

(c)                Consistent Reporting. Pursuant to Revenue Ruling 99-6, the
transactions contemplated hereunder shall be treated as (i) with respect to
Seller, a sale of a partnership interest and (ii) with respect to Buyers, as if
each Company made a deemed liquidating distribution of all of its assets to
Seller and the related Buyer, and following this distribution, the related Buyer
purchased from Seller the assets deemed to have been distributed to Seller. Each
party hereto agrees to reflect on all tax forms or tax returns to be filed with
any federal, state, or local governmental agency or taxing authority, the
transactions contemplated hereunder (including any present or future allocations
or distributions made by any Company) consistent with Revenue Ruling 99-6 and
otherwise in a manner that to the greatest extent possible is consistent with
the form of the transactions as evidenced by this Agreement and the terminology
used in this Agreement.

 



14

 

 

6.13          Joint and Several Obligations. The representations, warranties,
covenants and obligations of the Buyers under this Agreement and all documents
executed in connection with the Closing are joint and several.

 

6.14          Survival. This Article 6 shall survive Closing or the earlier
termination of this Agreement.

 

Article 7
ESCROW

 

7.1              Deposit in Escrow. Buyers shall deliver the Deposit to the
Escrow Agent to be held in escrow by the Escrow Agent on the terms and
conditions set forth in this Article 7.

 

7.2              Maintenance of the Deposit. The Deposit shall be deposited in
an interest bearing account at Citibank, NA or such other depositary institution
at which Escrow Agent holds escrow accounts, and reasonably acceptable to Buyers
and Seller.

 

7.3              Disbursement of the Deposit.

 

(a)                The Escrow Agent shall deliver the Deposit to Seller or to
Buyers, as the case may be, upon the following conditions:

 

(i)                 to Seller, at the Closing;

 

(ii)               to Seller, as liquidated damages upon receipt of written
demand therefor signed by Seller, stating that Buyers have defaulted in the
performance of its obligations under this Agreement and Seller has terminated
this Agreement on account of said default of Buyers (it being agreed by Buyers
that the Deposit is a fair and reasonable estimate of Seller’s damages and is
not a penalty); provided, however, that the Escrow Agent shall not honor such
demand until at least five (5) Business Days after the date on which the Escrow
Agent shall have delivered a copy of such demand to Buyers, nor thereafter if
during such five (5) Business Day period the Escrow Agent shall have received
written notice of objection from Buyer in accordance with the provisions of this
Section 7.3;

 

(iii)             to Buyers, upon receipt of written demand therefor signed by
Buyers, stating that: (1) this Agreement has been duly terminated in accordance
with Buyer’s rights under this Agreement and that Buyer is entitled under this
Agreement to the return of the Deposit; or (2) Seller has defaulted in the
performance of its obligations under this Agreement and Buyer has terminated
this Agreement on account of said default of Seller; provided, however, that the
Escrow Agent shall not honor either such demand in either case until not less
than five (5) Business Days after the date on which the Escrow Agent shall have
delivered a copy of such demand to Seller, nor thereafter if during such five
(5) Business Day period the Escrow Agent shall have received written notice of
objection from Seller in accordance with the provisions of this Section 7.3.

 



15

 

 

(b)               Upon receipt of a written demand for the Deposit made by
Buyers or Seller pursuant to this Section 7.3, the Escrow Agent shall promptly
deliver a copy thereof (in the manner set forth herein) to the other party. The
other party shall have the right to object to the delivery of the Deposit by
written notice of objection to the party who made the written demand and the
Escrow Agent given within five (5) Business Days after such other party receives
such notice from Escrow Agent, but not thereafter (time being of the essence
with respect thereto).

 

7.4              Notice of Objection. If: (i) the Escrow Agent shall have
received a notice of objection as provided for in Section 7.3 within the time
therein prescribed; or (ii) any other disagreement or dispute shall arise
between the Parties hereto and/or any other Persons resulting in adverse claims
and demands being made for the Deposit (or any part thereof), whether or not
litigation has been instituted, then the Escrow Agent shall refuse to comply
with any claims or demands on it and continue to hold the Deposit until the
Escrow Agent receives either: (x) a written notice signed by both Seller and
Buyers directing the disbursement of the Deposit; or (y) a final order of a
court of competent jurisdiction, entered in a proceeding in which Seller and
Buyers are named as parties, directing the disbursement of the Deposit, in
either of which events the Escrow Agent shall then disburse the Deposit in
accordance with said direction. The Escrow Agent shall not be or become liable
in any way or to any person for its refusal to comply with any such claims or
demands until and unless it has received a direction of the nature described in
clause (x) or clause (y) of this Section 7.4. Notwithstanding the foregoing
provisions of this Article or otherwise, the Escrow Agent shall have the
following rights: (1) if the Escrow Agent shall have received a written notice
signed by either Seller or Buyers advising that a litigation between Seller and
Buyers over entitlement to the Deposit has been commenced, the Escrow Agent may,
on notice to Seller and Buyers, deposit the Deposit with the clerk of the court
in which said litigation is pending; or (2) the Escrow Agent may, on notice to
Seller and Buyers, take such affirmative steps as it may, at its option, elect
in order to terminate its duties as escrow agent, including, without limitation,
the deposit of the Deposit with a court of competent jurisdiction and the
commencement of an action for interpleader, the costs thereof to be borne by
whichever of Seller or Buyers is the losing party.

 

7.5              Release. Upon the taking by the Escrow Agent of any action
permitted by this Article, the Escrow Agent shall be released of and from all
liability hereunder. Except as otherwise provided in this Article, all costs and
expenses incurred by the Escrow Agent in performing its duties as escrow agent,
including, without limitation, reasonable attorneys’ fees shall be borne equally
by Seller and Buyer.

 

7.6              Limited Role. The Escrow Agent is to act hereunder as a
depository only and is not responsible or liable in any manner whatsoever for:
(i) the sufficiency, correctness, genuineness, collection or validity of any
instrument deposited with it; (ii) the form of execution of such instruments;
(iii) the identity, authority or rights of any Person executing or depositing
the same; (iv) the terms and conditions of any instrument pursuant to which the
Parties may act; or (v) the loss of the Deposit or any interest (due to early
presentation for payment, insolvency of the bank in which any portion of the
Deposit is placed or otherwise).The Escrow Agent shall not have any duties or
responsibilities except those set forth in this Article, and shall not incur any
liability in acting upon any signature, notice, request, waiver, consent,
receipt or other paper or document believed by the Escrow Agent to be genuine,
and the Escrow Agent may assume that any Person purporting to give it any notice
on behalf of any party in accordance with the provisions hereof has been duly
authorized to do so.

 



16

 

 

7.7              Indemnity. Unless Escrow Agent shall have been guilty of gross
negligence or willful misconduct, Seller and Buyers, jointly and severally,
agree to defend, indemnify and hold harmless Escrow Agent and its partners and
employees from and against any liability whatsoever, and shall promptly pay or
reimburse Escrow Agent for all out-of-pocket costs and expenses, including any
court costs and attorneys’ fees, incurred by it in connection with its
performance hereunder. Escrow Agent shall have no liability hereunder unless
Escrow Agent shall have been found guilty of gross negligence or willful
misconduct.

 

7.8              No Third-Party Rights. The terms and provisions of this Article
shall create no right in any Person other than the Parties hereto and their
respective successors and assigns, and no third party shall have the right to
enforce or benefit from the terms hereof.

 

7.9              Party for Limited Purposes. The Escrow Agent has executed this
Agreement for the sole purpose of agreeing to act as such in accordance with the
terms of this Article.

 

7.10          Costs and Expenses. The costs and expenses of Escrow Agent in
respect of its services provided in connection with this Agreement shall be paid
50% by Seller and 50% by Buyers.

 

[The remainder of this page has been intentionally left blank.]

 



17

 

 

The Parties are signing this Agreement as of the date first written above.

 

  SELLER           FYF Net Lease LLC           By:    /s/ Brian Chase    
Name:   Brian Chase     Title: Chief Operating Officer           BUYERS        
  GPT BOA Portfolio Member LLC           By:    /s/ Benjamin P. Harris    
Name:   Benjamin P. Harris     Title: President           GPT BOA Defeasance
Pool Owner LLC       By:    /s/ Benjamin P. Harris     Name:   Benjamin P.
Harris     Title: President           ESCROW AGENT           First American
Title Insurance Company of New York           By:   /s/ Jed Levine     Name:  
Jed Levine     Title: Associate Underwriter

  

(Signature page to the Membership Interest Purchase Agreement)

 



 

 

 

EXHIBIT A

 

Form of Interest Assignment

 

FORM OF ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS (this “Assignment and
Assumption”) is made and entered into as of [l], 2014, by FYF Net Lease LLC, a
Delaware limited liability company ("Assignor"), and [GPT BOA Portfolio Member
LLC] [GPT BOA Defeasance Pool Owner LLC], a Delaware limited liability company
(“Assignee”).

 

BACKGROUND

 

Assignor and Assignee are parties to that certain Membership Interest Purchase
and Sale Agreement dated as of May 12, 2014 (the “Purchase Agreement”) pursuant
to which Assignor agreed to sell to Assignee and Assignee agreed to purchase
from Assignor, all Assignor’s right, title and interest in and to the Interests
in [Portfolio Holdings] [Defeasance Pool Holdings] (defined therein)
(collectively, the “Ownership Interests”) for the consideration set forth in the
Purchase Agreement.

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and in the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Assignor hereby transfers, assigns and sets over to Assignee, all of Assignor’s
right, title and interest in and to the Ownership Interests.

 

Assignee hereby accepts the foregoing assignment and assumes all of Assignor’s
duties and obligations with respect to the Ownership Interests transferred to
Assignee arising from and after the date of this Assignment (whether such duties
and obligations arise under the operating agreements of [Portfolio Holdings]
[Defeasance Pool Holdings] or applicable law), all pursuant to the terms and
conditions of the Purchase Agreement.

 

This Assignment and Assumption shall inure to the benefit of, and be binding
upon, Assignor, Assignee and their respective designees, heirs, personal
representatives, successors and assigns.

 

This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 



 

 

 

This Assignment and Assumption is made without recourse, representation or
warranty, except as otherwise set forth in the Purchase Agreement.

 

This Assignment and Assumption may be executed by the parties in an electronic
format (including PDF) and in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
effective as of the date first above written.

 

  ASSIGNOR:         FYF Net Lease LLC         By:         Name:     Title:      
  ASSIGNEE:         [GPT BOA Portfolio Member LLC]   [GPT BOA Defeasance Pool
Owner LLC]         By:         Name: Benjamin P. Harris     Title: President

 



 

 

 

EXHIBIT B

 

Form of Seller Officer’s Certificate

 

This Seller Officer’s Certificate, dated as of [l], 2014, is being delivered by
the undersigned pursuant to Sections 1.2(b)(ii), 4.1(a) and 4.1(b) of that
certain Membership Interest Purchase and Sale Agreement dated as of May 12, 2014
(the “Purchase Agreement”) among FYF NET LEASE LLC, a Delaware limited liability
company ("Seller"), and GPT BOA Portfolio Member LLC and GPT BOA Defeasance Pool
Owner LLC, each a Delaware limited liability company (collectively, “Buyers”).

 

The undersigned hereby certifies to Buyers that (a) each of the representations
and warranties of Seller set forth in Section 2.1 of the Purchase Agreement are
true and correct in all material respects, on and as of the date hereof with the
same force and effect as though made on and as of the date hereof (except to the
extent expressly made as of another date, in which case as of such date as if
made at and as of such date) and (b) Seller performed and complied in all
material respects with all of the agreements, covenants and obligations required
under the Purchase Agreement to be performed or complied with by Seller prior to
or at Closing.

 

  FYF Net Lease LLC         By:         Name:     Title:

  



 

 

 

EXHIBIT C

 

Form of Buyers Officer’s Certificate

 

This Buyers Officer’s Certificate, dated as of [l], 2014, is being delivered by
the undersigned pursuant to Sections 1.2(c)(v), 4.2(a) and 4.2(b) of that
certain Membership Interest Purchase and Sale Agreement dated as of May 12, 2014
(the “Purchase Agreement”) among FYF NET LEASE LLC, a Delaware limited liability
company ("Seller"), and GPT BOA Portfolio Member LLC and GPT BOA Defeasance Pool
Owner LLC, each a Delaware limited liability company (collectively, “Buyers”).

 

The undersigned hereby certifies to Seller that (a) each of the representations
and warranties of Buyers set forth in Section 2.2 of the Purchase Agreement are
true and correct in all material respects, on and as of the date hereof with the
same force and effect as though made on and as of the date hereof (except to the
extent expressly made as of another date, in which case as of such date as if
made at and as of such date) and (b) Buyers performed and complied in all
material respects with all of the agreements, covenants and obligations required
under the Purchase Agreement to be performed or complied with by Buyers prior to
or at Closing (including, without limitation, Section 3.6 of the Purchase
Agreement).

 

  GPT BOA Portfolio Member LLC           By:         Name:    Benjamin P. Harris
    Title: President           GPT BOA Defeasance Pool Owner LLC           By:  
      Name:    Benjamin P. Harris     Title: President

 





 

 



 

 